Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-26-2020 under new application, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-11-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because uses the phrase “Embodiments of the present disclosure”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first reference scan clock signal and a second reference scan clock signal and configured to generate and output a scan clock signal; a sense clock signal generator configured to receive a first reference sense clock signal and a second reference sense clock signal and configured to generate and output a sense clock signal “must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG YongHo et al. (US 20190130842 A1) in view of Tae JIn Kim (US 11037499 B2).

Regarding Claim 1, JANG YongHo et al. (US 20190130842 A1) suggests a gate driving circuit ((page 1, paragraph 4, 7 suggests the structure or organic light emitting display driven by gate in panel type to be embedded thin film transistor circuit)  comprising: a scan clock signal generator configured to receive a first reference scan clock signal and a second reference scan clock signal (please see figure 4, page 5, paragraph 79 suggests receiving reference clock signal) and configured to generate and output a scan clock signal (please see figure 4, page 5, paragraph 79 suggest  receiving reference clock signal and outputting multiple scan clock signal, please notice first and second labels are very arbitrary); a sense clock signal generator configured to receive a first reference sense clock signal and a second reference sense clock signal (please see figure 4, page 5, paragraph 79 suggests receiving reference clock signal)  and configured to generate and output a sense clock signal;  (please see figure 4, page 5, 
JANG YongHo et al. (US 20190130842 A1) fails to suggest a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time. 
However, prior art of Tae JIn Kim (US 11037499 B2) suggests a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time (Col. 14, Lines 4-19).
JANG YongHo et al. (US 20190130842 A1) teaches . A gate driving circuit comprising: a scan clock signal generator configured to receive a first reference scan 
Tae JIn Kim (US 11037499 B2) teaches a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time.
JANG YongHo et al. (US 20190130842 A1) does teach turn on, Turn off signals for scan signal, sense signal, reference signals and data signal.
JANG YongHo et al. (US 20190130842 A1) does not teach a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time.
a device which differed the claimed process by the substitution of the step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time. Tae JIn Kim (US 11037499 B2) teaches substituted step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time and their functions were known in the art to enabling to provide a display device for improving a display quality. JANG YongHo et al. (US 20190130842 A1) step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time of Tae JIn Kim (US 11037499 B2) and the results would have been predictable and resulted in enabling to provide a display device for improving a display quality Col. 1, Lines 50, 51.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Regarding Claim 8, JANG YongHo et al. (US 20190130842 A1) suggests a display device (please see figure 1, page 2, paragraph 35), comprising: a display panel (please see figure 1, page 2, paragraph 35),comprising a plurality of data lines (please see figure 1, page 2, paragraph 35), a plurality of sense signal lines (please see  figure 1,2, 4, page 5, paragraphs 79-81), a plurality of reference lines (please see  figure 1,2, 4, page 5, paragraphs 79-81)  and a plurality of subpixels (please see page 2, paragraph 36 suggests RGB (red, green, blue) data, page 2, paragraph 42 suggests plurality of pixels)  each comprising an emission element (please see figure 2 item OD emission element), a driving transistor configured to drive the emission element (please see figure 2, DRT drive transistor driving emission elements OD), a scan transistor configured to control a connection between the data line and a first node of the driving transistor according to a scan signal (please see figure 2), a sense transistor (figure 2, Item ST1) configured to control a connection between the reference line and a second node of the driving transistor according to a sense signal (figure 2, DRT ST1, ST2, where ST2 is controlled by reference signal connected to Q2 (or source) node via C1 connected to ST1 controlled by sense signal) and a capacitor connected between the first node and the second node of the driving transistor (please see figure 2, item C1 first electrode Q1 or gate node of DRT and second connected to DRT source node or Q2) ; a data driving circuit configured to drive the plurality of data lines (please see figure 1, page 2, paragraph 35); a first gate driving circuit configured to supply a first scan signal  (please see figure 1, page 2, paragraph 35) having an interval of a turn-on level voltage to a first scan signal line (page 6, paragraphs 96, 97) electrically 
Please see prior art of Tae JIn Kim (US 11037499 B2) suggests a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time (Col. 14, Lines 4-19).
JANG YongHo et al. (US 20190130842 A1) teaches 1 display device, comprising: a display panel comprising a plurality of data lines, a plurality of scan signal lines, a plurality of sense signal lines, a plurality of reference lines, and a plurality of subpixels each comprising an emission element, a driving transistor configured to drive the emission element, a scan transistor configured to control a connection between the data line and a first node of the driving transistor according to a scan signal, a sense transistor configured to control a connection between the reference line and a second node of the driving transistor according to a sense signal, and a capacitor connected between the first node and the second node of the driving transistor; a data driving 
Tae JIn Kim (US 11037499 B2) teaches a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time.
JANG YongHo et al. (US 20190130842 A1) does teach turn on, Turn off signals for scan signal, sense signal, reference signals and data signal.
JANG YongHo et al. (US 20190130842 A1) does not teach a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time.
JANG YongHo et al. (US 20190130842 A1) contained a device which differed the claimed process by the substitution of the step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time. Tae JIn Kim (US 11037499 B2) teaches substituted step of a high-level gate voltage interval of the sense clock signal is and their functions were known in the art to enabling to provide a display device for improving a display quality. JANG YongHo et al. (US 20190130842 A1) step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time of Tae JIn Kim (US 11037499 B2) and the results would have been predictable and resulted in enabling to provide a display device for improving a display quality Col. 1, Lines 50, 51.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 17, JANG YongHo et al. (US 20190130842 A1) suggests a method for driving a display device (page 1, paragraph3), the method comprising: supplying a first scan signal having an interval of a turn-on level voltage to a first scan signal line (page 6, paragraphs 96, 97) connected to a gate node of a scan transistor in a first subpixel  among a plurality of subpixels (please see figure 1, page 2, paragraph 35, please see page 2, paragraph 36 suggests RGB (red, green, blue) data, to pixels (or sub-pixels),  page 2, paragraph 42 suggest pixels) , thereby transmitting an image data voltage supplied to a data line to a first node of a driving transistor in the first subpixel 
Please see prior art of Tae JIn Kim (US 11037499 B2) suggests method of driving a display (Col. 1, Lines 51-53) and a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time (Col. 14, Lines 4-19).
JANG YongHo et al. (US 20190130842 A1) teaches a method for driving a display device, the method comprising: supplying a first scan signal having an interval of a turn-on level voltage to a first scan signal line connected to a gate node of a scan transistor in a first subpixel among a plurality of subpixels, thereby transmitting an 
Tae JIn Kim (US 11037499 B2) teaches a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time.
JANG YongHo et al. (US 20190130842 A1) does teach turn on, Turn off signals for scan signal, sense signal, reference signals and data signal.
JANG YongHo et al. (US 20190130842 A1) does not teach a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time.
JANG YongHo et al. (US 20190130842 A1) contained a device which differed the claimed process by the substitution of the step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level teaches substituted step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time and their functions were known in the art to enabling to provide a display device for improving a display quality. JANG YongHo et al. (US 20190130842 A1) step of a high-level gate voltage interval of the sense clock signal is delayed from a high-level gate voltage interval of the scan clock Signal by a predetermined sense shift time, and wherein a turn-on level voltage interval of the sense Signal is delayed from a turn-on level voltage interval of the scan signal by the sense shift time of Tae JIn Kim (US 11037499 B2) and the results would have been predictable and resulted in enabling to provide a display device for improving a display quality Col. 1, Lines 50, 51.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 2-7; 9-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM Ji-Hye et al. (US 20140375616 A1) disclosure; figure 4, pages 4-6, paragraphs 73-88
Lee Seong Kwan et al. (US 8427195 B1) disclosure; Col. 4, Lines 37-49, Col. 5, Lines 4-49, Col. 7, Lines 4-60; Col. 10, Lines 11-44.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-14-2021